DETAILED ACTION
This is a response to applicant’s submissions filed on 7/10/2020.  Claims 16-30 and 39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/21/2020 has been received and considered.

Allowable Subject Matter
Claims 16-30 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not disclose or render obvious the stabilization disc being rigidly integral with the planet pinion carrier shafts and forming a seat for the stabilization bearing, in combination with the other elements required by the claim.
Regarding claim 17, the prior art does not disclose or render obvious the planet pinions have planet pinion carrier shafts integral with the output shaft, and comprising a plurality of stabilization bearings respectively mounted on the planet pinion carrier shafts, said plurality of stabilization bearings being in rolling contact with a smooth roller ring of said housing, in combination with the other elements required by the claim.
Regarding claim 18, the prior art does not disclose or render obvious each of the planet pinions has a shoulder with a diameter substantially equal to a pitch diameter of the planet pinions, each of the shoulders of the planet pinions respectively forming a roller band and respectively being in rolling contact with a smooth roller ring of said housing, in combination with the other elements required by the claim.
Regarding claim 39, the prior art does not disclose or render obvious the output shaft of said epicyclic reduction gear set comprises an axial boring, and wherein the drive shaft has one end received in the axial boring by a stabilization bearing, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer, U.S. Patent 3,002,644 - discloses a tool including a motor, a planetary gear set, a screw-nut mechanism, and a plurality of bearings for the various elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619